Title: From Thomas Jefferson to William Barton, 26 March 1793 [document added in digital edition]
From: Jefferson, Thomas
To: Barton, William


      
        Mar. 26 93.
      
      Th: Jefferson presents his compliments to mr Barton and informs him that the letter addressed to him was left at the house of Th:J. during his absence, he knows not by whom. a box was left at the same time for the Philosophical society, which he presented at the last meeting. it contained a paste-board almanac only, somewhat in the style of those mr Barton may have seen. the society, desired mr Peele to take it & keep it in his museum.
      
    